DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al. (US 2020/0198843, hereinafter ‘Hansen’).
Hansen discloses a resealable container comprising: a first wall and a second wall (26, 28), the first and second walls sealed together along respective side edges and bottom edges of the first and second walls such that interior surfaces of the first and second walls form a storage space therebetween (23), wherein a top edge of the first wall and a top edge of the second wall define an opening for the storage space (36); a first extension strip having a first edge and a second edge (61+64), wherein the first edge of the first extension strip is attached to the interior surface of the first wall below the top edge of the first wall such that a portion of the first wall extends from the first edge of the first extension strip to the top edge of the first wall to define a first flap (see Figs. 11, 12), and wherein the second edge of the first extension strip is positioned between the first edge of the first extension strip and the top edge of the first wall (see Fig. 11); a second extension strip having a first edge and a second edge (87+90), wherein the first edge of the second extension strip is attached to the interior surface of the second wall below the top edge of the second wall such that a portion of the second wall extends from the first edge of the second extension strip to the top edge of the second wall to define a second flap (see Figs. 11, 12), and wherein the second edge of the second extension strip is positioned between the first edge of the second extension strip and the top edge of the second wall (see Fig. 11); and a closure strip assembly comprising a first lateral interlocking member and a second lateral interlocking member (44+48), wherein the first lateral interlocking member is operatively connectable to the second lateral interlocking member (see Figs. 11, 12), and wherein the first and second lateral interlocking members are configured to remain operatively connected when the first flap and the second flap are pulled apart while gripping the first flap together with the first extension strip and while gripping the second flap together with the second extension strip so as to cause the second edges of the first and second extension strips to be pulled apart from each other (functional recitation). -14- Docket No. 60JR-304400  
Hansen further discloses the first and second lateral interlocking members are capable of becoming disengaged from each other when the first flap and the second flap are pulled apart from each other as the first flap is gripped while the first extension strip is not gripped and the second flap is gripped while the second extension strip is not gripped so as to cause the first edges of the first and second extension strips to be pulled apart from each other (functional recitation); the first and second lateral interlocking members are capable of becoming disengaged from each other when the first and the second flaps are gripped below the closure strip assembly (functional recitation); the first lateral interlocking member is attached to the first extension strip above the first edge of the first extension strip and below the second edge of the first extension strip, wherein the second lateral interlocking member is attached to the second extension strip above the first edge of the second extension strip and below the second edge of the second extension strip, and wherein the first lateral interlocking member is operatively connectable to the second lateral interlocking member (see Fig. 12).
Hansen further discloses the first lateral interlocking member comprises a top portion and a bottom portion opposite the top portion of the first lateral interlocking member, wherein the first lateral interlocking member is attached to the first extension strip at both the top and bottom portions of the first lateral interlocking member (48, see Fig. 12), wherein the second lateral interlocking member comprises a top portion and a bottom portion opposite the top portion of the second lateral interlocking member, wherein the second lateral interlocking member is attached to the second extension strip at the bottom portion of the second lateral interlocking member, and wherein the top portion of the second lateral interlocking member is rotatable (44, see Fig. 12); the first flap and the second flap are pulled apart from each other as the first flap is gripped while the first extension strip is not gripped and the second flap is gripped while the second extension strip is not gripped so as to cause the first edges of the first and second extension strips to be pulled apart from each other, outward opening force is concentrated at the bottom portion of the first lateral interlocking member and the bottom portion of the second lateral interlocking member such that relative rotation between the first lateral interlocking member and the second lateral interlocking member is maximized (functional recitation);-15- Docket No. 60JR-304400the first flap and the second flap are pulled apart while gripping the first flap together with the first extension strip and while gripping the second flap together with the second extension strip so as to cause the second edges of the first and second extension strips to be pulled apart from each other, outward opening force is concentrated at the top portion of the first lateral interlocking member and the bottom portion of the second lateral interlocking member such that relative rotation between the first lateral interlocking member and the second lateral interlocking member is minimized (functional recitation).  
Hansen further discloses each of the first extension strip and the second extension strip further comprises peripheral segments proximate the respective side edges of the first and second walls (@side seams 30, 32), and a central segment between the respective peripheral segments (see Figs. 11, 12); the peripheral segments of the first extension strip are attached to the first wall above the closure strip assembly, and wherein the central segment of the first extension strip is not attached to the first wall above the first edge of the first extension strip (@side seams 30, 32); and the peripheral segments of the second extension strip are attached to the second wall above the closure strip assembly (@side seams 30, 32), and wherein the central segment of the second extension strip is not attached to the second wall above first edge of the second extension strip (see Figs. 11, 12); a portion of the first extension strip between the first lateral interlocking member and the first edge of the first extension strip is not attached to the first wall (see Fig. 12); a portion of the second extension strip between the second lateral interlocking member and the first edge of the second extension strip is not attached to the second wall (see Fig. 12); each of the first wall and the second wall is made of a unitary sheet (); the second edge of the first extension strip is not attached to the interior surface of the first wall (see Fig. 12); the second edge of the second extension strip is not attached to the interior surface of the second wall (see Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2020/0198843, hereinafter ‘Hansen’) as applied to claim 1 above, and further in view of Galkiewicz et al. (US 6546604, hereinafter ‘Galkiewicz’).
Hansen discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particulars of the female and male strips (asymmetrical, J-shaped, etc.).
However, Galkiewicz teaches an interlocking closure member wherein the first lateral interlocking member comprises at least three asymmetrical female strips (one side of 10); and wherein the second lateral interlocking member comprises at least three asymmetrical male strips (opposite side of 10; see Fig. 9); the first lateral interlocking member comprises at least three female interlocking channels (one side of 10); and wherein the second lateral interlocking member comprises at least three male interlocking beads (opposite side of 10; see Fig. 9); at least one of the at least three asymmetrical female channels comprises a first J-shaped member, and wherein at least one of the at least three asymmetrical male beads comprises a second J-shaped member (see Fig. 9) as claimed.
Because Hansen and Galkiewicz both teach interlockingclosure mechanisms for the opening of a pouch, it would have been obvious to one of ordinary skill in the art to substitute the multi-channel closure taught by Galkiewicz for the single interlocking closure taught by Hansen to achieve the predictable result of securely sealing the opening of the pouch.
When viewed in combination, Hansen as modified above results in a device wherein the first J-shaped member faces the top edge of the first wall, and wherein the second J-shaped member faces the bottom edge of the second wall (see Galkiewicz Fig. 2B); the first J-shaped member engages the second J-shaped member when the first lateral interlocking member is operatively connected to the second lateral interlocking member (see Galkiewicz Fig. 9); the first and second lateral interlocking members are operable to disengage each other when the female interlocking strip is rotated relative to the male interlocking strip so that the first J-shaped member disengages from the second J-shaped member (see Galkiewicz Fig. 9); and the first and second lateral interlocking members are operable to disengage each other when the female interlocking strip is rotated relative to the male interlocking strip so that a free end of the first J-shaped member rotates toward the-16- Docket No. 60JR-304400 bottom edge of the first wall and a free end of the second J-shaped member rotates toward the bottom edge of the second wall (see Galkiewicz Fig. 9).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 15, 2022